The amendment filed 8/16/2022 proposes amendments to claims 1, 9, 13, and 17 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  Specifically, Applicant has put subject matter to be deleted in double brackets.  Double brackets are reserved for a second reissue to show changes relative to the first reissue.  MPEP 1453 and MPEP 1411.  Hence, Applicant should correct the claim listing to use single brackets.  In addition, the claim listing is improper in that all claim changes are shown relative to the patent, not to a previous amendment (see 37 CFR 1,.173).  Hence, new claims 9-18 must always be underlined. Also, subject matter to be deleted from new claims is simply omitted.  It  should not be bracketed.  
The submission of 8/16/2022 is further improper in that Applicant has not provided a showing of support for the new claims and claim amendments, as required by 37 CFR 1.173(c).  
The Examiner required a showing of support in the previous office action.  Applicant has stated that the amended claims find solid support in the original specification, claims and drawings.  This is insufficient.  Applicant is required to provided a showing of where in the disclosure the support is, not a general statement that there is support.  
A supplemental paper correctly amending the reissue application is required. 

A shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992